Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Throughout the claims, both “the analyte sensor” and “the at least one analyte sensor” are recited. It is recommended to recite “the at least one analyte sensor” instead of “the analyte sensor” for consistency with the initial recitation in claim 1, line 2.
Claim 10 is objected to because it reads “for attachment if the analyte sensor to the flexible circuit board” (lines 4-6). It seems that this should instead read “for attachment of the analyte sensor to the flexible circuit board.” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation is: 
“Driving mechanism” in claim 1. The specification provides the following structure for performing the claimed function of “driving.” Page 14, lines 6-9, recites “the at least one driving mechanism may comprise at least one spring for driving the insertion needle into the 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one electronics component…the electronics component being one or both of attached to or integrated into the flexible circuit board.” Claims 12 and 13 similarly recite that there is “at least one electronics component” and that assembly is done by “one or both of attaching the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “a thickness of 10 to 250 µm,” and the claim also recites “preferably 50 to 100 µm,” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, only the broader limitation will be examined.
Claim 6 recites “at least one contact pad” and “at least one electrical contact of the analyte sensor.” These same terms were previously recited in claim 1. Furthermore, claims 7 and 8 recite “the contact pad” and “the electrical contact.” It is unclear if Applicant meant to merely reiterate the same terms previously recited in claim 1 or if Applicant intended to recite a new limitation in claim 6. Applicant should either recite “the at least one contact pad” and “the at least one electrical contact” to show that the terms are consistent with those previously recited in claim 1 or change the phrasing to indicate that claim 6 is reciting a further limitation. Claims 7 and 8 are rejected by virtue of their 
Claim 10 recites the limitation "the second configuration." There is insufficient antecedent basis for this limitation in the claims, and it is unclear what the second configuration is. For the purposes of examination, “the second configuration” will instead be interpreted as the configuration of the sensor system provided in claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends following the interpretation of the claim under the 112(b) rejection. Claim 6 recites “wherein the flexible circuit board comprises at least one contact pad for attachment of at least one electrical contact of the analyte sensor.” Since claim 1 already recites “contacting at least one electrical contact of the analyte sensor with at least one contact pad of the flexible circuit board,” claim 6 does not recite any further limitations. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2017/0027514, hereinafter Biederman.
Regarding claim 12, Biederman teaches a method of manufacturing a flexible electronics patch (body-mountable sensing platform 200) for use in a sensor system according to claim 1, the method comprising the following steps:
providing at least one flexible circuit board having a flexible substrate (210) and a plurality of conductive paths on the flexible substrate (traces 220a and 220b);
providing at least one electronics component (integrated circuit 230) for performing at least one analyte measurement using at least one analyte sensor (“the electronics can operate one or more sensors…to perform measurements of an analyte,” paragraph 32);
assembling the electronics component (230) with the flexible circuit board (substrate 210 and traces 220a and 220b), by one or both of attaching the electronics component to the flexible circuit board or integrating the electronics component into the flexible circuit board (see first layer 205 in Fig. 2);
providing at least one flexible protective layer (front sealant layer 250, paragraph 98 discloses that the sealant layer can be made from Aclar® barrier film);
at least partially covering an upper side of the flexible circuit board with the protective layer (see layer 250 in Fig. 2
providing at least one first adhesive layer (adhesive layer 360) on a lower side of the flexible electronics patch (Figs. 3A-3D), configured for adhering the flexible electronics patch to the skin (390) of the user. 
Although an adhesive layer is not shown in Fig. 2 with the body-mountable sensing platform 200, Biederman discloses that the body-mountable device is configured to be mounted to a skin surface through adhesive means (paragraph 24) and shows examples of adhesive layers 180 and 360 in Figs. 1A, 1C, and 3A-3D. Furthermore, Biederman teaches that additional or alternative elements could be included in device 200 (paragraph 99). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an adhesive layer 360 in the embodiment of sensing platform 200. One would be motivated to do so because Biederman teaches that embodiments of the body-mountable device are mounted to a skin surface via an adhesive, and since an adhesive layer is not shown in the embodiment 200, one would look to the examples of adhesive layers given by Biederman, such as 180 and 360.
Since claim 12 does not claim any limitations that would make it specific for use in the sensor system of claim 1, and Biederman discloses all the method steps of claim 12, Biederman is considered to meet all limitations of method claim 12 including the limitation “for use in a sensor system according to claim 1.”

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Biederman in view of U.S. Patent Application Publication No. US 2016/0331284, hereinafter Pace.
Regarding claim 13, Biederman teaches a method of manufacturing a sensor system according to claim 1, the method comprising:
manufacturing at least one flexible electronics patch (body mountable sensing platform 200)
providing at least one flexible circuit board having a flexible substrate (210) and a plurality of conductive paths on the flexible substrate (traces 220a and 220b);
providing at least one electronics component (integrated circuit 230) for performing at least one analyte measurement using at least one analyte sensor (“the electronics can operate one or more sensors…to perform measurements of an analyte,” paragraph 32);
assembling the electronics component (230) with the flexible circuit board (substrate 210 and traces 220a and 220b), by one or both of attaching the electronics component to the flexible circuit board or integrating the electronics component into the flexible circuit board (see first layer 205 in Fig. 2);
providing at least one flexible protective layer (front sealant layer 250, paragraph 98 discloses that the sealant layer can be made from Aclar® barrier film);
at least partially covering an upper side of the flexible circuit board with the protective layer (see layer 250 in Fig. 2); and
providing at least one first adhesive layer (adhesive layer 360) on a lower side of the flexible electronics patch (Figs. 3A-3D), configured for adhering the flexible electronics patch to the skin (390) of the user. 
providing at least one applicator unit (insertion device 370) for applying the flexible electronics patch to the skin (390) of the user (Figs. 3B-3D);
Although a first adhesive layer is not shown in Fig. 2 with the body-mountable sensing platform 200, Biederman discloses that the body-mountable device is configured to be mounted to a skin surface through adhesive means (paragraph 24) and shows examples of adhesive layers 180 and 360 in Figs. 1A, 1C, and 3A-3D. Furthermore, Biederman teaches that additional or alternative elements could be included in device 200 (paragraph 99). 

Biederman teaches all limitations of claim 13 except for providing a second adhesive layer and adhering the flexible electronics patch to the applicator unit by using the second adhesive layer. Biederman merely recites that the flexible electronics patch (body mountable sensing platform) is “removably mounted” to the applicator unit (paragraph 102). Since Biederman is silent on the method used to attach the sensing platform to the applicator unit, one would be motivated to look at other teachings within the art for attaching a device to an applicator unit, such as one taught by Pace. Pace teaches an implantable sensor control device 102 used with an insertion device 200, and sensor control device 102 can be attached to inserter 200 with a low tack adhesive (paragraph 50). Pace teaches that an adhesive provides a coupling mechanism that can be released with relatively low pulling force, which is desirable in such sensor and applicator systems (paragraph 50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Biederman by the teachings of Pace to include an adhesive to attach the sensing platform to the applicator unit using a low tack adhesive. One would be motivated to do so because Biederman does not teach a specific method for attachment, and Pace teaches that adhesives are known within the art for removably attaching sensing platforms to applicator units and are preferred over mechanical mechanisms (paragraph 50), so one could have used a second adhesive layer within the system taught by Biederman to yield predictable results.


Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
In regard to claim 1, Biederman teaches a sensor system, comprising at least one analyte sensor (320) configured for at least partial implementation into a body tissue of a user (Fig. 3D); at least one flexible electronics patch (body mountable sensing platform 200) comprising at least one flexible circuit board having a flexible substrate (210) and a plurality of conductive paths (traces 220a, 220b), at least one electronics component (integrated circuit 230) for performing at least one analyte measurement using the analyte sensor (“the electronics can operate one or more sensors…to perform measurements of an analyte,” paragraph 32), at least one flexible protective layer covering an upper side of the flexible circuit board (sealant layer 250, Fig. 2), a first adhesive layer (360) on a lower side of the flexible electronic patch to adhere the patch to the skin of the user (Figs. 3B-3D); and at least one applicator unit (370) for applying the flexible electronics patch wherein the applicator unit comprises at least one insertion needle (380). Biederman teaches most of the limitations of the flexible electronics patch and an applicator unit which applies the flexible electronics patch and inserts the analyte sensor, but the flexible electronics patch and analyte sensor are not disconnected before insertion.
World Intellectual Property Organization Publication No. WO 2017/070360, hereinafter Schoonmaker, and Publication No. WO 2014/018928, hereinafter Myles, both teach analyte sensors that (“the sensor not pre-connected to the disposable housing,” paragraph 26). The electronics, sensor, and housing are connected during the insertion process via the applicator (“The applicator may further include an electronics unit placement spring configured to snap the electronics unit into the housing during the retraction step,” paragraph 16). However, the housing and separated electronics unit taught by Schoonmaker do not form a single flexible electronics patch that is applied with the applicator unit. 
Myles teaches a sensor and collapsible housing that is mounted on the skin (Figs. 1A-2C) and the process of collapsing the housing using the applicator needle both inserts the sensor and connects the sensor to the electronics (“as the device configuration changes as it collapses/compresses, an included applicator needle assists in inserting the sensor,” paragraph 21; “contacts may be provided within the analyte monitoring device 100, such that upon depression of analyte monitoring device 100…the contacts touch and activate analyte monitoring device 100,” paragraph 50). However, Myles teaches that the applicator device is merely a user-driven needle with a handle (see 130 in Figs. 1A-1C) and does not teach different driving mechanisms or a flexible sensor patch.
While Biederman teaches the limitations of the flexible electronics patch and Schoonmaker and Myles teach some limitations of the applicator unit, the prior art on record does not teach or suggest a sensor system “in a configuration in which the at least one analyte sensor is electrically disconnected from the flexible circuit board before insertion, and a driving mechanism is configured for electrically contacting at least one electrical contact of the analyte sensor with at least one contact pad of the flexible circuit board during insertion,” in combination with the other claimed elements.
Claims 2-11 are allowable over the prior art on record by virtue of their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALICE LING ZOU/Examiner, Art Unit 3791